
	

114 HRES 721 IH: Expressing support for the designation of May 8, 2016, through May 14, 2016, as Food Allergy Awareness Week.
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Israel (for himself, Mr. Ryan of Ohio, and Mr. Courtney) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of May 8, 2016, through May 14, 2016, as Food Allergy
			 Awareness Week.
	
	
 Whereas as many as 15,000,000 people in the United States, including nearly 6,000,000 children under the age of 18, have food allergies, which are potentially life-threatening;
 Whereas research shows that the prevalence of food allergy is increasing among children; Whereas there is no cure for food allergy and limited understanding of the underlying reasons for the increase in prevalence of food allergies among children;
 Whereas 8 foods, shellfish, fish, milk, eggs, tree nuts, peanuts, soy, and wheat, cause 90 percent of all food allergy reactions in the United States;
 Whereas strict avoidance of offending foods is the only way to prevent an allergic reaction; Whereas reactions typically occur when an individual unknowingly eats a food containing an ingredient to which they are allergic;
 Whereas the symptoms of a food-allergic reaction can include hives, vomiting, respiratory distress, swelling of the throat, anaphylaxis, and death;
 Whereas anaphylaxis is a serious allergic reaction that is rapid in onset and may cause death; Whereas according to the Centers for Disease Control and Prevention, food allergy results in more than 200,000 ambulatory care visits a year involving children under age 18;
 Whereas those with food allergies and parents of children with food allergies develop plans for food allergy management that include prompt access to epinephrine;
 Whereas Food Allergy Research & Education (FARE), a national, nonprofit organization dedicated to improving the quality of life and the health of individuals with food allergies, and to provide them hope through the promise of new treatments, recognizes and supports Food Allergy Awareness Week during May of every calendar year;
 Whereas outreach and education to the public may improve the response to an allergic reaction; Whereas public awareness of food allergies may also enhance the commitment to research to understand the causes for food allergies and interventions for allergic reaction; and
 Whereas this year Food Allergy Awareness Week is recognized during the week of May 8, 2016, through May 14, 2016: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Food Allergy Awareness Week;
 (2)encourages the President to issue a proclamation in support of the goals and ideals of Food Allergy Awareness Week;
 (3)encourages States, territories, possessions of the United States, and localities to support the goals and ideals of Food Allergy Awareness Week;
 (4)encourages media organizations to participate in Food Allergy Awareness Week and help educate the public about food allergies;
 (5)recognizes and reaffirms the Nation's commitment to research the causes of food allergies, interventions for allergic reactions, and the best way to prevent individuals from having reactions; and
 (6)recognizes all people in the United States living with food allergies, expresses gratitude to their family members and friends who are a source of love and protection to them, and salutes the health care professionals, teachers, and other caregivers and medical researchers who provide assistance to those so affected.
			
